Citation Nr: 1120157	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental condition claimed as excessive wear and erosion of teeth, claimed as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

The Veteran has subsequently relocated to Minnesota.  As such, this matter was transferred to the jurisdiction of the RO in St. Paul, Minnesota.

In June 2009, the Board remanded the matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's statements that his dental condition claimed as excessive wear and erosion of teeth is secondary to his service-connected irritable bowel syndrome are not competent and therefore non-probative.

2.  The preponderance of the medical evidence weighs against a finding that the Veteran's dental condition is due to his active military service, or as secondary to his service-connected irritable bowel syndrome.


CONCLUSION OF LAW

A dental condition claimed as excessive wear and erosion of teeth was not incurred in or aggravated by service or service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in March 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The veteran was also afforded a VA examination in April 2010.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board acknowledges that the Veteran, by means of his representative, has requested that he be afforded an additional VA examination because there are two conflicting opinions of record.  The Board, however, finds the evidence of record and sufficient to render a decision.  When the medical evidence of record contains conflicting evidence this does not automatically warrant an additional examination.  Rather, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran seeks service connection for dental condition claimed as excessive wear and erosion of teeth as secondary to his service-connected irritable bowel syndrome.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and that the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A review of the service treatment records does not demonstrate treatment for or complaints of a dental condition characterized by excessive wear and erosion of teeth.  The Veteran does not allege nor does the evidence suggest that he began experiencing his current dental condition during service.  Rather, the Veteran argues that his current dental condition is attributable to his service-connected irritable bowel syndrome.

Upon VA examination dated in July 2004, the Veteran presented with complaints of intermittent, yet ongoing, abdominal symptoms dating back to his period of service.  He reported that he often felt nauseous in the morning and vomited on average five times a week.  The examiner's impression was a 13-year history of frequent vomiting and diarrhea with lower abdominal cramping.  The examiner opined that the Veteran may be experiencing irritable bowel syndrome and that his persistent gastrointestinal symptoms were likely related to service.  Accordingly, by means of an August 2005 rating decision, the RO granted service connection for irritable bowel syndrome.

In support of his current claim on appeal for service connection for a dental condition, the Veteran submitted a statement from a private treatment provider, Dr. Green, dated in March 2004.  Dr. Green recounted that the Veteran presented for a comprehensive oral examination due to concerns that his vomiting and excessive acid production was damaging his teeth.  Upon physical evaluation, Dr. Green noted excessive wear to the biting surfaces of the teeth and general thinning of the cervical enamel.  Despite the presence of general thinning of the cervical enamel, Dr. Green noted that people who frequently vomited often exhibited areas of cervical decay along the palatal side of the teeth.  The Veteran, however did not exhibit cervical decay usually consistent with frequent vomiting.  Rather, there was no evidence of decay upon physical examination.  Dr. Green opined that the Veteran's vomiting was not the sole cause of the excessive wear to his teeth, but it "could be" a contributing factor to the erosion.  

In April 2010, the Veteran was afforded a VA examination.  The Veteran presented with complaints of breaking, chipping, cracking and enamel loss of the teeth.  At that time, his medications appeared to be controlling acid reflux and vomiting.   Physical examination demonstrated an irregular occlusal plane.  There were wear facets present on all of the Veteran's teeth, especially associated with a lateral bruxism habit.  The enamel on the edges of the teeth was paper thin and it was irregularly chipped due to undermining of the underlying dentin and supporting tooth structure.  

The examiner's impression was that the Veteran's nocturnal bruxism habit was contributing to the chipping and wearing of his current dentition.  At that time, the examiner could not say whether reflux and acid were contributing to any thinning of the enamel.  The wear pattern on the teeth, however, suggested that the chipping was due to bruxism, as the grooves worn into the teeth exactly matched where the jaw was protruded and lateral excursive movements.  In light of the Veteran's bruxism habit, the examiner concluded that he could not say that the cause of the Veteran's dental problems was related to acid reflux.  

Upon review of the claims file, the VA examiner submitted an addendum to his April 2010 VA examination report in May 2010.  He acknowledged Dr. Green's March 2004 statement that decalcification and reflux may have occurred by history, but that there were no clinical findings to corroborate that hypothesis.  Based on a review of the record, the VA examiner opined that the Veteran's chipping of the teeth was most likely due to the parafunctional habits of clenching and grinding, which he related to PTSD.  Also, the Veteran's dental condition as further magnified by the Veteran's bite relationship of a deep locked occlusion with severe overlap of the anterior dentition in a Class II relationship both dentally and skeletally.

The VA examiner concluded that the Veteran's current dental condition of chipping and wear of the teeth was not related to reflux.  Rather, it appeared that the chipping and the wear of the teeth was related to the parafunctional habit of clenching and grinding, which he further opined was related to PTSD.  The wear patterns on the teeth were also suggestive of nocturnal bruxism.  Finally, there was no decay.  There was no lingual decalcification or cavitation of the teeth, which is typically seen with reflux and acid in the oral cavity.  The examiner specifically noted that he had reviewed all of the records and acknowledged the Veteran's history of nausea, vomiting and reflux.  However, there was no documentation at all in the record that any of the Veteran's current chipping or wear pattern of his teeth was due to anything but the parafunctional clenching and the bite relationship of the jaws.   

After considering all the evidence, the Board finds that service connection for dental condition claimed as excessive wear and erosion of teeth, claimed as secondary to service-connected irritable bowel syndrome is not warranted.  

As previously noted, two conflicting medical opinions were given in this case.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Dr. Green's March 2004 letter is less probative than the April 2010 and May 2010 VA examination reports because it is noncommittal and provides no rationale for the assertions given.   At most, Dr. Green opines that the Veteran's vomiting "could be" a contributing factor to the Veteran's erosion.  By indicating that the Veteran's vomiting "could be" a contributing factor to the Veteran's dental condition, Dr. Green presented a finding that appears to be too speculative for purposes of establishing a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is further noted that Dr. Green is definite in his conclusion that vomiting is not the sole cause of the Veteran's excessive wear of the teeth.  Finally, Dr. Green's opinion is further undermined by his finding of a lack of objective evidence of tooth decay consistent with vomiting.  

In contrast, the April 2010 VA examination report and addendum rely on an examination of all evidence in the file and physical examination of the Veteran.  Upon review of the objective medical of record, the VA examiner concluded that the Veteran's current dental condition was related to his bruxism habit, which was further aggravated by his bite relationship.  Moreover, the VA examiner also found no evidence of decay, which is typically seen as a result of reflux and acid in the oral cavity.  The 2010 VA examination reports are the most probative pieces of evidence in the file because they are collectively factually accurate, fully articulate and provide sound reasoning for the conclusions.

The Board acknowledges that the VA examiner attributed the Veteran's bruxism to PTSD; however, service connection for PTSD was specifically denied by means of a December 2006 rating decision.

In addition to the medical evidence, the Board has considered the veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of service connection for a dental condition claimed as excessive wear and erosion of the teeth.

Further, regarding any direct assertions by the Veteran and/or his representative concerning a relationship between the Veteran's dental conditions claimed as excessive wear and erosion of the teeth and his service-connected irritable bowel syndrome, the Board notes that the matter of the etiology of the Veteran's dental condition is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of medical nexus have no probative value.  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  

For all the foregoing reasons, the claim of entitlement to service connection for a dental condition claimed as excessive wear and erosion of teeth, claimed as secondary to service-connected irritable bowel syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Service connection for a dental condition claimed as excessive wear and erosion of teeth, claimed as secondary to service-connected irritable bowel syndrome is denied.




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


